I
    AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                        UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRJCT OF CALIFORNIA
                 UNITED STATES OF AMER1CA                                JUDGMENT IN A CRIMINAL CASE
                                                                         (For Revocation of Probation or Supervised Release)
                                   V.                                    (For Offenses Committed On or After November L, 1987)
                        MIGUEL ANGEL RUIZ (l)
                                                                            Case Number:        3: l 4-CR-02258-DMS

                                                                         Elana R. Fogel
                                                                         Defendant's Attorney
    REGlSTRA TlON NO.              47735-298
    •-
    THE DEFENDANT:
    C8l admitted guilt to violation of allegation(s) No.       1 and 2
                                                              --------------------------
    •    was found guilty in violation of allegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

    Accordingly, the court has a~judicated that the defendant is guilty of the following aJlegation(s):

    Allegation Number                 Nature of Violation
                                      Failure to follow the instructions of the probation officer related to the conditions of
                 I ,2                 supervision.




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this j udgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                         July 9. 202 1
                                                                         Date of ltnposition of Semen~



                                                                         HON. DANA~RAW   ~~ -
                                                                         UNITED STATES DISTRJCT JUDGE
-   AO 2450 (CASO Rev. 0 1/1 9) Judgment in a Criminal Case for Revocations

    DEFENDANT:                MIGUEL ANGEL RUIZ (I)                                                    Judgment - Page 2 of2
    CASE NUMBER:              3: 14-CR-02258-DMS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
       Six (6) months




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at                              A.M.              on
                                                                       --------- ----------
           •    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •    on or before
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on                                           to

     at                                       , with a certified copy of this judgment.
          - - - - - - - - - - --

                                                                       UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     3: 14-CR-02258-DMS
